                                                                         JS-6
 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     ALLEN LUDWIN, an individual,      Case No. 5:20-CV-00964-JGB-(SPx)
11
          Plaintiff,                   [Assigned to the Hon. Jesus G. Bernal,
12                                     Courtroom No. 1]
                 vs.
13                                     ORDER GRANTING
     J.B. HUNT TRANSPORT, INC., A      STIPULATION TO DISMISS CASE
14   GEORGIA CORPORATION,              WITH PREJUDICE
15                                     [Stipulation Filed and Served
                 Defendants.           Concurrently Herewith]
16
17
18
19
20
21
22
23
24
25
26
27
28


                   ORDER GRANTING STIPULATION TO DISMISS CASE
 1                                             ORDER
 2        The Court, having considered the Stipulation to Dismiss Case with Prejudice, and
 3   good cause appearing, hereby ORDERS THAT:
 4        1.    This case as to all defendants and all causes of action is dismissed with
 5              prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1);
 6        2.    Each party is to bear its own attorneys’ fees and costs; and
 7        3.    All future hearings are taken off calendar.
 8        IT IS SO ORDERED.
 9
10          June 23, 2021
     Date: ________________                      ________________________
                                                 Hon. Jesus G. Bernal
11                                               United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    -1-
                  ORDER GRANTING STIPULATION TO DISMISS CASE
